Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Amendment
Amendments filed on 20 September 2022 has been entered. Claims 1-4, 8-14, 16 and 18-21 are now pending in the application. Claims 5-7, 15, 17 and 22-31 are canceled by the applicant. 
Amendments to claims filed on 20 September 2022 have overcome claim objections and most of the 35 U.S.C. 112(b) rejections. However, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Response to Arguments
Applicant’s arguments, see Page 5, filed 20 September 2022, with respect to claims 1, 2-4, 8-14 and 18-21 have been considered but are moot because the new ground of rejection. 

EXAMINER’S AMENDMENT
The examiner proposed an examiner’s amendment to the claims in a condition for allowance. However, an authorization for the examiner’s amendment has not received in specified time. 

Claim Objections
Claims 1, 11 and 16 are objected to because of the following informalities:
Claim 1, line 4: “a plurality of routing pins configured to be placed on the support surface;” should be -- a plurality of routing pins configured to place on the harness support surface; --
Claim 11, line 3: “unspooling a wire segment” should be -- unspooling the wire segment --
Claim 16, line 2: “label a wire segment” should be -- label the wire segment --
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8-14, 16 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, the recited limitation “a plurality of routing pins configured to be placed on the support surface;” renders claim indefinite because it is unclear where the routing pins are before configured to be placed. From where the routing pins are configured to place on the support surface. With what mechanism the routing pins are placed. See Fig. 7, the wire routing pins 20 are on the preparation surface 12A. Would this limitation be “the robotic arm configured to position a plurality of pins on a harness support surface to define a plurality of wire routes” as described in Fig. 7 and para. [0006].

In claim 1, the limitation “the gripper being further configured to selectively grip the routing pins so that the routing pins move with the robotic arm;” renders claim indefinite because it is unclear the gripper selectively grips the routing pins and are subsequently placing on the harness support surface or the routing pins are only moving with the robotic arm. See claim 1, line 4, “a plurality of routing pins configured to be placed on the support surface”.  If so, where would the pins be arranged before placing on the surface. Would the gripper be moving and rearranging the pins as shown in Fig. 9 and subsequently gripping and moving the wire segments as shown in Fig. 11. Or the gripper simultaneously moving wire segments and pins together. The examiner recommends to amend claim 1, lines 7-10 as “a gripper on the robotic arm, the gripper configured to selectively grip the routing pins so that the routing pins move with the robotic arm and are placed on the harness support surface along the specified wire route, and the gripper further configured to selectively grip wire segments so that the wire segment moves with the robotic arm;”   
Claim 1, line 11 recites “a system controller configured to direct the robotic arm and the gripper to arrange the routing pins at specified locations along the harness support surface”. How the system controller is configured the robotic arm and the gripper to arrange the routing pins as recited. The examiner recommends to add the limitations “arm control processors” or ‘rail actuators to drive the movement of the robotic arm” as described in para. [0037-0038] of the specification. 

Claims 2-4, 8-14, 16 and 18-21 depend on claim 1. Therefore claims 1-4, 8-14, 16 and 18-21 are rejected. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8-14, 16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kawase (US 20180088550) in view of Coviello (US 20180053584) and further in view of Furuya (US 20070022600).
Regarding claim 1, Kawase teaches, 
A robotic system (wire harness manufacturing equipment 1, Figs. 1 and 2, see modified Fig. 1 Kawase below) for laying out a wiring harness in a predefined wiring harness layout, the robotic system comprising: 
a harness support surface (display unit 2 and supporting platform 3, Fig. 1); 
a robotic arm (wire transfer robot 5, Fig. 1, para. [0028]) configured to arrange a plurality of wire segments along the harness support surface; and 
 a gripper on the robotic arm (wire transfer robot 5 is provided with a motor, gripping portion 51 which grips the electric wire 11, para. [0037]), the gripper configured to selectively grip wire segments so that the wire segment moves with the robotic arm (gripping portion 51 which grips the electric wire 11. The gripping portion 51 may be configured to hold the electric wire 11, para. [0037]); and 
a system controller (system controller 9, Figs. 1 and 2, para. [0028]) configured to direct the robotic arm and the gripper to arrange the routing pins at specified locations along the harness support surface to define specified wire routes and subsequently to direct the robotic arm and the gripper to move a plurality of wire segments onto the harness support surface along the specified wire routes.

[AltContent: textbox (robotic arm)][AltContent: textbox (preparation surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (system controller)][AltContent: arrow][AltContent: textbox (harness support surface)][AltContent: arrow]
    PNG
    media_image1.png
    405
    693
    media_image1.png
    Greyscale

		Modified Fig. 1 Kawase.

	Kawase does not teach a plurality of routing pins configured to be placed on the support surface. However, Coviello teaches a wire harness apparatus and a peg board in which,
	a plurality of routing pins configured to be placed on the support surface (wire receiving portion 60, Figs. 2 and 4, alignment pins 28 may be utilized to couple the pegs 10 to a wire harness peg board in a desired location on the board, para. [0037]);
Therefore, in view of the teachings of Coviello from Figs. 2 and 4, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the harness support surface of Kawase with a wire harness support surface and having wire receiving portion 60 so that it enables to place the alignment pins 28 of the wire support portion 60 to a specified location on the wire harness support surface. 
Modified Kawase does not teach gripper being further configured to selectively grip the routing pins so that the routing pins move with the robotic arm.  However, Furuya teaches a terminal insertion device including insertion unit and control unit for attaching terminals to the electric wires in which, 
gripper being further configured to selectively grip the routing pins so that the routing pins move with the robotic arm (a known robot arm may be used as the jig conveying means, para. [0209]). 
Therefore, in view of the teachings of Furuya, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the robotic system of Kawase with a robotic arm as taught by Futuya so that the arm enables the wire receiving portion 60 to selectively grip the wire receiving portions and to place the receiving portions to a specified location on the wire harness support surface. 

Regarding claims 8-14, 16 and 18-21, Kawase further teaches, 
8. The robotic system as set forth in claim 1, further comprising a wire dispenser (wire feed unit 4, Fig. 1) including at least one spool of wire (41A and 41B, Fig. 1, wire feed reels 41A and 41B for feeding the electric wire 11 to the wire transfer robot 5 via the wire cutting machine 6, para. [0034]) from which one or more of the plurality of wire segments may be cut.

9. The robotic system as set forth in claim 8, wherein the wire dispenser comprises a plurality of spools of wire (wire feed reels 41A and 41B, Fig. 1) of different types.

10. The robotic system as set forth in claim 9, wherein the wire dispenser is configured to expose a free end portion of each of the plurality of spools of wire for being connected to the robotic arm (wire transfer robot 5 grips a tip end of the electric wire 11, para. [0067], see Abstract).

11. The robotic system as set forth in claim 10, wherein the gripper is configured to grasp the free end portion of any of the plurality of spools of wire for unspooling a wire segment from the respective spool for use in the wiring harness (wire transfer robot 5 grips a tip end of the electric wire 11, para. [0067]).

12. The robotic system as set forth in claim 10, wherein the wire dispenser further comprises a wire segment preparation device including at least one of (i) a wire labeler (printers 7A and 7B, Fig. 1, para. [0039]) and (ii) a wire cutter (wire cutting machine 6, Fig. 1), the wire segment preparation device being configured to prepare each of the plurality of wire segments cut from one or more the plurality of spools of wire.

13. The robotic system as set forth in claim 12, wherein the wire dispenser holds the free end portions of the plurality of spools of wire at spaced apart locations along an axis (see wire feed reels 41A and 41B), wherein the wire segment preparation device is movable (wire feed reels 41A and 41B may have a built-in motor which assists a drive force of the wire transfer robot 5, see para. [0035]) along the axis to each of the plurality of spools of wire.

14. The robotic system as set forth in claim 8, wherein the wire dispenser further comprises a wire cutter (wire cutting machine 6) configured to cut a wire segment from the spool of wire.

16. The robotic system as set forth in claim 8, wherein the wire dispenser further comprises a labeler (wire feed reel 41A has the label 410 on which the wire type 23a and the wire type barcode 43a are printed, para. [0063]) configured to label a wire segment of the spool of wire.

18. The robotic system as set forth in claim 16, wherein the wire dispenser further comprises a wire cutter (wire cutting machine 6) configured to cut a wire segment from the spool of wire.

19. The robotic system as set forth in claim 18, wherein the system controller is configured to (i) direct the labeler (printer 7A and 7B) to label the free end portion of the spool of wire, (ii) direct the robotic arm to unspool a predefined length of wire from the wire spool (wire transfer robot 5 travels on the carriage rail 50 while holding the electric wire 11 fed from the wire feed unit 4, thereby conveying the electric wire 11, para. [0037] and [0038]), (iii) direct the labeler to label a trailing end portion of the predefined length wire (see barcodes 12a, 14a, Fig. 5B, para. [0045]), and (iv) direct the wire cutter (wire cutting machine 6) to cut the trailing end portion of the predefined length of wire to form a wire segment (see Fig. 2).

20. The robotic system as set forth in claim 9, wherein the wire dispenser further comprises an encoder (a measurement unit 65 such as encoder which measures the fed length of the electric wire 11, para. [0054], barcode reader 8A and 8B, Figs. 1 and 2, barcode reader 8A sends the scanned wire type barcode 43a, together with its reader ID, to the system controller 9, para. [0064]. Note: a barcode reader is an encoder).

21. The robotic system as set forth in claim 19, wherein the system controller is configured to direct the robotic arm and gripper to pull the free end portion of a selected one of the plurality of spools of wire through the encoder (a measurement unit 65 such as encoder which measures the fed length of the electric wire 11 based on the rotation amount of the roller 62A, Figs. 4A and 4B) and wherein the encoder is configured to output a signal to the system controller indicating a length of wire that has been pulled through the encoder (control unit 90 determines whether or not the wire type barcode 43a sent from the barcode reader 8A matches the wire type barcode 43a registered on the first row of the work instruction information 932, para. [0064-0064]).

Regarding claims 2 and 4, Coviello further teaches, 
 [Claim 2] further comprising one or more pieces of ferromagnetic material (wire harness peg board made of a ferromagnetic material couple the peg 10 to the peg board, para. [0037]) defining the harness support surface.

[Claim 4] wherein the plurality of routing pins (magnet receiving pocket 32 is adapted to receive a magnet 30 that may be utilized in conjunction with a wire harness peg board made of a ferromagnetic material couple the peg 10 to the peg board, Fig. 3, para. [0037]) are configured to magnetically couple to the harness support surface when the magnetic routing pins are placed on the harness support surface.
Therefore, in view of the teachings of Coviello, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the harness support surface of Kawase with a support surface as taught by Coviello having ferromagnetic material on the support surface portion of the wire harness manufacturing system so that it enables magnetically couple the routing pins to the support surface. 

Regarding claim 3, Kawase further teaches,
[Claim 3] further comprising a non-magnetic preparation surface adjacent the harness support surface (31A and 31B, see Fig. 1 above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K. ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/
Supervisory Patent Examiner of Art Unit 3729